DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C and Species 1, claims 1, 2, 6-8, and 10-11, in the reply filed on 08/31/2021 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “formed on one ends of 1st-1st barb parts” which should read “formed on one end of 1st-1st barb parts”, line 2, for grammatical purposes.
Claim 6 recites “formed on the other ends of 1-1 barb part” which should read “formed on the other end of the 1st-1st barb parts” for grammatical and consistency purposes.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US  20040060409) [hereinafter Leung].
Regarding claim 1, Leung discloses a medical suture (120) (Fig. 11), comprising:
a body part (elongated body (122)) (Fig. 11) which serves as a central axis of the medical thread (see Fig. 11);
and multiple barb parts (comprising barb sets (125, 127, and 129) formed and extended from both lateral sides of the body part (Fig. 11; para. 0187), wherein barbs of the multiple barb parts have different widths [small, medium, and large sized barbs with short, medium, and long barb lengths, which result in different widths, wherein the width is the extent to which the barb protrudes from the body part according to the instant application – see fig. 3 and par. [0058] of the instant application, wherein dimension “c” is considered the width of the barb] (Fig. 11; para. 0187 of Leung).
Regarding claim 2, Leung discloses wherein yarn for producing the thread is thermoplastic resin (para. 0055) [note: in para. 0041 of the instant application, thermoplastic resin may be polydioxanone],  
Note: the phrase “and ultrasonic waves used for producing the medical thread have a frequency of from 2 kHz to 4 kHz, and the medical thread is produced by inserting the yarn between an ultrasonic generator and a mold base in which an engraved pattern is formed and compressing the yarn” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed barb suture. Because the prior art of Leung has the final structure necessitated by this process, i.e., a yarn having the claimed barb structure, it meets this product-by-process limitation. 
Regarding claim 7, Leung discloses wherein the multiple barb parts comprise a first barb set (see annotated Fig. 11 below) including barb parts formed in one direction (see annotated Fig. 11 below; para. 0187 and 0189) and a second barb set (see annotated Fig. 11 below; para. 0187) including barb 

    PNG
    media_image1.png
    226
    789
    media_image1.png
    Greyscale

Annotated Fig. 11 of Leung
Regarding claim 10, Leung discloses wherein if a length direction of the body part is defined as transverse direction and a width direction of the body part is defined as longitudinal direction, a transverse section or longitudinal section of each barb part has a rectangular shape (para. 0048 discloses that the length/transverse section of the suture can be a square cross-sectional shape, which in the width/longitudinal direction would form a rectangular shape).
	Regarding claim 11, Leung discloses wherein an angular portion of the barb part has a predetermined thickness (e.g., determined during manufacturing of the barb part) (para. 0188).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US  20040060409) [hereinafter Leung] as applied to claims 1 and 7 above, and further in view of Chu (US 20180177505).
Regarding claim 6, Leung discloses all of the limitations set forth above in claim 1, including multiple barb parts (comprising barb sets (125, 127, and 129) formed and extended from both lateral st-1st barb parts (129), therefore the body part is not formed on that end], the body part (122) and 1st-2nd barb parts (127) are formed on the other end of the 1st-1st barb parts (see Fig. 11 which illustrates that barb part (127) and body part (122) is formed on the end to the right of 1st-1st barb part (129)). 

    PNG
    media_image2.png
    263
    826
    media_image2.png
    Greyscale

Annotated Fig. 11[a] of Leung for claim 6
However, Leung fails to disclose wherein the 1st-1st barb parts are formed in the opposite direction of the 1st-2nd barb parts.
Chu teaches a barbed suture in the same field of endeavor comprising a body part (suture thread (502)) (Fig. 29) [having a plurality of transition segments 508, 509, 510, 530, 531; para. 0161] which serves as a central axis of the medical thread (para. 0161); and multiple barb parts comprising barbs (504,505) (Fig. 29) formed and extended from both lateral sides of the body part (see Figs. 29; para. 0161), wherein the 1st-1st barb parts (504) (see annotated Fig. 29 below) which is formed pointed away from the insertion end (501) are formed in the opposite direction of the 1st-2nd barb parts (505) which is formed pointed toward  the insertion end (501) (see Fig. 29) (para. 0161); wherein this barb 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the 1st-1st barb parts in Leung to be formed pointed toward the insertion end as taught by Chu in order to increase retaining strength for the barbed suture in both directions of the suture thread (para. 0161).

    PNG
    media_image3.png
    241
    563
    media_image3.png
    Greyscale

Annotated Fig. 29 of Chu
Regarding claim 8, Leung discloses all of the limitations set forth above in claim 7, including wherein the multiple barb parts comprise a first barb set (see annotated Fig. 11 below) including barb parts formed in one direction (see annotated Fig. 11 below; para. 0187 and 0189) and a second barb set (see annotated Fig. 11 below; para. 0187) including barb parts formed in the opposite direction of barb parts of the first barb set and spaced apart from the first barb set (see annotated Fig. 11 below; para. 0187 and 0189). However, Leung fails to disclose wherein among barb parts (comprising 125, 127, and 129) (see Fig. 11 of Leung) included in the first barb set (see annotated Fig. 11 above), barb parts located farthest from the second barb set (i.e. barb part 129) are formed in the opposite direction of the other barb parts of the first barb set, and among barb parts included in the second barb set (see annotated Fig. 11 above), barb parts located farthest from the first barb set (i.e. the largest/longest barb part 
Chu teaches a barbed suture in the same field of endeavor comprising a body part (suture thread (502)) (Fig. 29) [having a plurality of transition segments 508, 509, 510, 530, 531; para. 0161] which serves as a central axis of the medical thread (para. 0161); and multiple barb parts comprising barbs (504,505) (Fig. 29) formed and extended from both lateral sides of the body part (see Figs. 29; para. 0161), wherein the 1st-1st barb parts (504) (see annotated Fig. 29 below) which is formed pointed away from the insertion end (501) are formed in the opposite direction of the 1st-2nd barb parts (505) which is formed pointed toward  the insertion end (501) (see Fig. 29) (para. 0161); wherein this barb configuration is taught in Chu as a known alternative for a bi-directional barbed suture [see Fig. 24 of Chu which shows a similar bi-directional barb structure as Leung].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the barb parts, among the second barb set, located farthest from the first barb set and the barb parts, among the first barb set, located farthest from the second barb set in Leung to be formed pointed toward the insertion end as taught by Chu in order to increase retaining strength for the barbed suture in both directions of the suture thread (para. 0161).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/               Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771